Citation Nr: 1823071	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.  The Veteran was notified in February 2018 that the VLJ who held this hearing is no longer at the Board and was afforded the option to have a new hearing.  He responded in March 2018 that he did not wish to have a new hearing.  

In May 2015, the Board reopened the claim for entitlement to service connection for a back disability and remanded the claim for additional development. 

A December 2016 Board decision denied service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2017 Order, the Court vacated and remanded the issue to the Board pursuant to the terms of a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2017 Joint Motion found the Board's December 2016 decision regarding the denial of service connection for a back disability was deficient because the Board relied on an inadequate July 2015 VA opinion regarding the etiology of the Veteran's back disability.  The Joint Motion noted that the VA examiner did not provide any rationale discussing the Veteran's assertions that his in-service occupation was a risk factor for his back disability or the Veteran's lay statements of a long history of back pain, which the Board has found to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the Veteran submitted a September 2015 private physician's letter after the July 2015 VA examination, which indicated treatment for the back in 1996.  Therefore, the claim must be remanded to afford the Veteran a new VA opinion regarding the etiology of his back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Although the medical evidence or record reflects that the Veteran was treated for a back problem prior to his active service and the Veteran has also reported that his in-service back injury was a re-injury of a previous back injury, considering that the service entrance examination did not demonstrate any findings related to a back disability, this evidence alone is not clear and unmistakable evidence that a back injury preexisted service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  Therefore, this issue will be analyzed on the basis of direct service connection and an opinion regarding a preexisting injury is not necessary in this case.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, obtain a supplemental medical opinion from a suitable clinician.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

Specifically, the examiner is asked to review the entire record and specifically the following:

(i).  The September 2015 private physician's letter indicating the Veteran was treated for back problems in 1996; 

(ii).  The Veteran's competent lay assertions that his in-service occupation was a risk factor for his back injury; and 

(iii).  The Veteran's lay statements and testimony of a continuity of back pain since his active service, which the Board has previously found to be competent and credible evidence.  See December 2016 Board decision.  

The examiner is then asked to answer the following questions:

(a).  Whether it is at least as likely as not (50 percent or greater probability) that a back disability was incurred during the Veteran's active service, or was otherwise caused by the Veteran's military service, to include the back injury in-service and several instances of treatment for back pain as well as the Veteran's military occupation.  

(b).  In so doing, the examiner must discuss the evidence listed at (i), (ii), and (iii) above.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiners' opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim for service connection for a back disability in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




